Citation Nr: 0321427	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-11 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinea corporis and 
neurodermatitis secondary to exposure to herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable evaluation for a residual 
scar, grenade fragment wound (GSW), left breast.

4.  Entitlement to a nonservice connected pension under 
38 C.F.R. § 3.321 (b)(2). 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from November 1968 to February 
1973.

This matter comes before the Board of Veteran's Appeals 
(Board) from a rating  decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  A personal hearing was held at 
the RO in December 1999.  A transcript of the hearing has 
been included in the claims folder for review. 

The Board has continued the issue pertaining to a residual 
scar, grenade fragment wound (GSW), left breast as 
entitlement to a compensable evaluation since service 
connection has been granted.  The veteran is not prejudiced 
by this naming of the issue.  The Board has not dismissed the 
issue, and the law and regulations governing the evaluation 
of the disability is the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam Era.

2.  Competent medical evidence relating the veteran's chronic 
skin disability, to include tinea corporis and 
neurodermatitis, to the veteran's military service to include 
exposure to Agent Orange is not of record.

3 Arterial hypertension was not present in service, was not 
manifested in the first year after service, and there is no 
competent medical evidence relating the veteran's 
hypertension to any disease or injury which occurred during 
active military service.

4.   The veteran's scar, GSW, left breast result in 
complaints of pain, but no limitation of function or 
weakness.  

5.  Neither the prior nor the revised version of the skin 
disorder regulation is more favorable to the veteran's claim.

6.  The veteran was born in June 1948, and has a high school 
education.

7.  The veteran's occupational experience includes work as a 
diesel mechanic and parts department supervisor.  

8.  The veteran's disabilities include arterial hypertension, 
compression fracture, L1, and residuals of a left leg 
fracture, and degenerative arthritis left knee, each now 
evaluated as 10 percent disabling and a skin disorder, 
nervous condition, and residual eye injury, each evaluated as 
noncompensable.  His total nonservice-connected disability 
rating was 40 percent disabling.

9.  The manifestations of the veteran's disabilities are not 
so severe as to preclude gainful employment consistent with 
his age, education, and occupational experience.


CONCLUSIONS OF LAW

1. A chronic skin disability, to include tinea corporis and 
neurodermatitis, was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002). 

2.  Hypertension was not incurred in active service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  The criteria for a compensable rating for residuals of a 
scar, GSW, left breast have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (August 30, 2002).

4.  The veteran is less than 100 percent disabled and he is 
not unemployable by reason of permanent and total disability.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.342, 4.17 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

Under the VCAA, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b).  In the instant 
case, the veteran was notified of the information necessary 
to substantiate his claims and which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf by August 1998 rating 
decisions, April 1999 statement of the case, August 2002 
supplemental statement of the case, and an August 2002 
letter.   In particular, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002).  The record shows that 
the RO has secured the veteran's service medical records, VA 
clinical records and examination reports, and support 
statements.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).



I.  Service connection

The veteran is seeking service connection for a skin disorder 
variously diagnosed as tinea corpus and neurodermatitis and 
arterial hypertension.  In statements and testimony, he 
contends that he developed a skin disorder as a result of his 
exposure to Agent Orange in Vietnam and that he was first 
treated for high blood pressure in 1973 within a year of 
service.  .  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Certain chronic disabilities, such as 
hypertension will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 2002).  This is a liberalizing provision, 
which will be applied in this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Here, the veteran's DD 214 shows service in Vietnam during 
1970.  Thus, under the law set forth above, the veteran is 
entitled to the presumption of exposure to Agent Orange.

a.  Tinea corporis and neurodermatitis secondary to exposure 
to herbicides

Service medical records are silent as to any chronic skin 
disorders including tinea corporis and neurodermatitis.  At 
his December 1972 separation examination, evaluation of his 
skin was normal except for an appendectomy scar.

In a January 1983 Agent Orange Registry examination, tinea 
corporis and neurodermatitis were listed as diagnoses.  
However, there was no medical opinion relating such diagnoses 
to either the veteran's service or his exposure to Agent 
Orange.

In a February 1998 VA examination, the veteran reported that 
he had been treated with a cream by a dermatologist for skin 
lesions.  The lesions disappeared and have not returned.  
There were no abnormal skin findings noted by the examiner.   

VA medical records from 1999 do not reflect any complaints, 
findings, or diagnoses of any skin disorders.  At a December 
1999 VA examination, the examiner found no abnormal skin 
findings.   

The foregoing indicates that there is no reasonable basis 
upon which to grant the benefit sought on appeal. The veteran 
was not diagnosed with a chronic skin disability while in 
military service.  At the time of his discharge from military 
service, his skin was observed to be normal.  The first 
clinical evidence of a skin disorder occurred more than 10 
years after military service in 1983.  This disorder as noted 
resolved leaving no residuals.  The veteran submitted 
statements that he has a skin disorder as a result of his 
service or the exposure to Agent Orange during service.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, the Board observes that there is no current 
diagnosed skin disorder.   Service connection is warranted 
for a "[d]isability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty . . .."  38 U.S.C.A. § 1110 (West 2002).  A current 
disability is required to establish service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even if the previously diagnosed skin disorders, namely tinea 
corporis or neurodermatitis, were currently observed, they 
are not disorders subject to the presumptive provisions 
regarding herbicide exposure contained in 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Given that a chronic skin disability 
was not demonstrated during service, that continuity 
regarding such a disability has not been demonstrated since 
military service, and that there is no currently medical 
diagnosed tinea corporis or neurodermatitis, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for a skin disorder.  See  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service 
connection is denied.

b. Hypertension

Service medical records reveal no chronic elevated blood 
pressure or hypertension.  There were two incidents two days 
apart in December 1968 in which the veteran passed out and/or 
fainted.  The examiner in the first instance noted that his 
buddy also" hyperventilated after "passing out."  In the 
second instance, the veteran became dizzy during physical 
training.  His blood pressure (BP) readings were 130/84 and 
146/80 respectively.  Hypertension was not diagnosed at that 
time.  At his December 1972 discharge examination, the 
examiner noted that his heart was normal and his blood 
pressure reading (BP) was 110/70.  Additionally, there is no 
evidence of hypertension within the one-year presumptive 
period after service. 

The first diagnosis of hypertension was during January 1983 
VA Agent Orange Registry examination, more than10 years after 
service.  There was no medical opinion relating the veteran's 
hypertension to his service or to Agent Orange exposure.

In a February 1998 VA examination, the examiner noted the 
veteran's chest was normal and symmetric, and the lungs were 
clear.  His cardiovascular system was normal.  BP readings 
taken during the VA examination measured 120/90, 122/86, and 
116/90.

At his December 1999 personal hearing, the veteran testified 
that he had been denied the right to reenlist in the service 
in 1973 because he had high blood pressure.  The veteran 
reported that a private physician did the examination and a 
copy of the report was not given to him or to the military 
officer who denied his reenlistment.  He could not explain 
how the officer was made aware of the high blood pressure.  
He noted he immediately began treatment for hypertension by 
this physician identified as Dr. Hernandez at Guadalupe 
Hospital.  However, he added that Guadalupe Hospital had 
closed, and records of treatment by Dr. Hernandez were no 
longer available.  

VA medical records from June 1998 to December 1999 show 
treatment for uncontrolled blood pressure that became 
controlled with medication.  In a December 1999 VA 
examination, BPs were 126/76, 124/78,  and 126/78.  The 
veteran's cardiovascular system was normal.  The diagnosis 
was arterial hypertension under treatment controlled 

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno, 6 Vet. App. at 
470.  However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Upon review, the Board 
notes that the veteran was not diagnosed with arterial 
hypertension while in military service and at the time of his 
discharge from military service, his blood pressure was 
normal.  Although treated at some point after service for 
arterial hypertension, the exact date cannot be determined.  
The first clinical evidence of arterial hypertension occurred 
more than 10 years after military service in 1983.  Moreover, 
the Board finds that there is no medical evidence linking the 
veteran's hypertension to any injury or disease he incurred 
during his active military service to include any exposure to 
Agent Orange.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's hypertension began during service, developed within 
a year of service, or developed as result of his exposure to 
Agent Orange.  

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  See Gilbert, 1 Vet.App. 49. 

II.  Compensable evaluation for residuals of a GSW, left 
breast

The veteran's DD 214 Form reveals that he was awarded a 
Combat Infantry Badge, which indicates that the veteran was 
involved in combat.  The veteran contends that he was wounded 
in the left chest area by a grenade while he was in Vietnam.  
Service medical records do not reveal findings or treatment 
of grenade or shell fragment wound during service.

In the February 1998 VA examination, the examiner noted the 
veteran reported being wounded by a grenade over the left 
chest during Vietnam.  The fragment was removed, and there 
was no sequelae other than a small hyperpigmented residual 
scar.  The examiner noted no abnormal findings and his 
breasts had no abnormal masses.  In an August 1998 rating 
decision, the RO, resolving doubt in the veteran's favor, 
granted service connection for small residual scar, grenade 
fragment wound of the left breast and assigned a 
noncompensable evaluation under Diagnostic Code 7800.

At a December 1999 VA examination, the examiner noted the 
scar on the left pectoral major area measured 1.5 cm x .5 cm.  
There was no pain in the area of the scar, and no bony, 
nerve, or vascular structures were involved.  There was no 
tissue loss, adhesion, or tendon, bone, joint, or nerve 
damage.  The diagnosis was residual GSW, left pectoral 
muscle, no loss of function. 


Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Where 
there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Here, the appeal follows a grant 
of service connection, thus, the Board will consider the 
entire history of the disability.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

As set forth above, the RO evaluated the veteran's residual 
scar of the left breast under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, which pertained to scars of the head, face, or 
neck.  Under Diagnostic Code 7800, a 10 percent evaluation 
requires moderate, disfiguring scars of the head, face or 
neck.  A 30 percent rating is warranted for severe, 
disfiguring scars of the head, face or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  A 50 percent rating requires complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118 Diagnostic Code 7800 (2002).  In addition, 38 C.F.R. § 
4.118 Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration.  A 10 percent evaluation is also warranted for 
superficial, poorly nourished scars with repeated ulceration 
under Diagnostic Code 7803.  Other scars may be evaluated on 
the basis of limitation of function of the part involved.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  
Here, as the veteran's scar is on his left breast, not on his 
head, face, or neck, the Board finds that the more 
appropriate Diagnostic Code for this scar is Diagnostic Code 
7805.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000).

Under the new rating criteria, Diagnostic Code 7800 provides 
eight characteristics of disfigurement: scar 5 or more inches 
in length; scar at least one-quarter inch wide at widest 
part; surface contour of car elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.

In addition, the revised Diagnostic Code 7801 pertaining to 
scars that are deep or that cause limited motion, allows that 
for an area or areas exceeding 144 square inches (929 sq. 
cm.) a 40 percent rating is warranted; area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrants a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrants a 10 percent 
rating.

Diagnostic Code 7802 pertaining to scars that are superficial 
and that do not cause limited motion, allows that for an area 
or areas of 144 square inches (929 sq. cm.) or greater a 10 
percent rating is warranted.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.   A 10 percent evaluation is also warranted 
for superficial, unstable scars under the revised Diagnostic 
Code 7803. An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  

Under both the prior and revised rating criteria, Diagnostic 
Code 7805 is rated based on the limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(August 30, 2002).  The Board notes that neither the prior 
nor revised version of the regulation is more favorable to 
the veteran, and the outcome of this decision would be the 
same under either version.  

Upon review, the Board finds that a compensable evaluation is 
not warranted for the veteran's GSW, scar, left breast.  The 
scar does not cause limitation of function, was described as 
small as the area does not exceed 39 sq. cm., and was not 
painful on examination.  As such it fails to meet the 
requirements for a 10 percent rating under the new criteria.  
It also fails to meet the requirements for a compensable 
rating under the old criteria as it was not shown to be 
poorly nourished, with repeat ulcerations, tender or painful, 
or had limited functions.  As the preponderance of the 
evidence does not support compensable evaluation for small 
residual scar, grenade fragment wound of the left breast, the 
benefit of the doubt doctrine is not applicable.  Thus, the 
claim is denied.

III. Entitlement to a nonservice connected pension

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), a 
pension is available to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice connected (NSC) 
disabilities which are not the result of his own willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  See Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2000).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first is to establish that the veteran has 
a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities.  The "average 
person" standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. §§ 3.340(a), 4.15.  This process involves rating 
and then combining each disability under the appropriate 
diagnostic code to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  In determining the combined figure, NSC 
disabilities are evaluated under the same criteria used to 
evaluate service-connected disabilities.  Individual 
evaluations are then added pursuant to the combined ratings 
table.  See 38 C.F.R. § 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that he (as opposed to the 
average person) has a lifetime impairment precluding the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502, 1521(a); 38 C.F.R. § 4.17.  
Under this analysis, if there is only one such disability, it 
must be ratable at 60 percent or more, and; if there are two 
or more disabilities, there must be at least one disability 
ratable at 40 percent or more, with a combined disability 
evaluation of at least 70 percent.

Finally, if a veteran cannot qualify for permanent and total 
disability under the above rating scheme, a permanent and 
total disability evaluation for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
awarded if the veteran is unemployable as a result of 
permanent disabilities or if he experiences disabilities 
which would preclude the average person from following a 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent.  38 U.S.C.A. § 1502; 38 
C.F.R. § 4.15.  An analysis of the propriety of the 
evaluation assigned for each of the veteran's nonservice-
connected disabilities is therefore warranted.

The Board will now examine the appropriateness of the rating 
assigned to each disorder. 

 Arterial hypertension.   The competent medical evidence of 
record reflects that the veteran requires continuous 
medication and that his blood pressure is well controlled.  
As such the 10 percent has been appropriately assigned.  
Diagnostic Code 7101 of the Rating Schedule provides that a 
20 percent evaluation will be assigned where diastolic 
pressure is predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  There is no evidence of diastolic 
pressure is predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  Therefore, a preponderance of the 
evidence is against an evaluation greater than 10 percent.  

Residuals, lumbosacral fracture, L1.   Medical evidence of 
record revealed that the veteran's range of motion of the 
lumbar spine showed forward flexion to 75 degrees, backward 
extension to 30 degrees, right and left lateral flexion, and 
rotation to 35 degrees with mild painful motion noted on the 
last degree of left and right rotation.  There was moderate 
lumbar muscle spasm and tenderness to palpation over the 
lumbar paravertebral muscles, but no objective evidence of 
weakness of the legs.  X-rays revealed an old L1 compression 
fracture of the spine.   The diagnoses included lumbar 
myositis and compression fracture of superior end plate L1 by 
x-ray.

The RO evaluated the veteran's nonservice-connected 
compression fracture of the superior endplate of L1 as 10 
percent disabling under Diagnostic Code 5292, for limitation 
of motion, lumbar spine.  Diagnostic Code 5292 provides a 10 
percent evaluation for slight limitation of motion and a 20 
percent evaluation provides for moderate limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The preponderance of the evidence does not support an 
increased rating under Diagnostic Code 5292, for moderate 
limitation of motion of the lumbosacral spine.  The veteran 
has displayed forward flexion to at least 75º, and backward 
extension to at least 35º.  Objectively, the veteran did not 
exhibit weakness or incoordination on testing.  Therefore, 
the preponderance of the evidence of record does not support 
a rating in excess of 10 percent under 38 C.F.R. §§ 4.40 or 
4.45.  See also DeLuca, supra.

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome to include the new regulations regarding rating 
intervertebral disc syndrome.  However, because the veteran 
has been awarded service connection for limitation of motion, 
and not intervertebral disc syndrome, of the lumbosacral 
spine, and there is no evidence of any neurological 
impairment that might indicate such a syndrome, these new 
criteria are not applicable to rating his lumbosacral spine 
disorder.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).

Residuals of a left leg fracture.  The RO evaluated the 
nonservice-connected residuals of the veteran's fracture of 
the left tibia and fibula analogously to limitation of motion 
of the ankle as 10 percent disabling under Diagnostic Code 
5271.  Diagnostic Code 5271 provides a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion. The left leg injury 
may also be rated in accordance with 38 C.F.R. § 4.71a, DC 
5262, for impairment of the tibia and fibula.  Under this 
code, a 10 percent rating is warranted for malunion of the 
tibia and fibula with slight knee or ankle disability; a 20 
percent rating is warranted for malunion with moderate knee 
or ankle disability.

A review of the evidence shows that the residuals of the 
fractured left tibia and fibula consisted primarily of mild 
foot drop on the left foot, and a bony deformity over the 
distal 3rd anterior lateral aspect of the lower leg.  There 
was, however, no evidence of non-union at the fracture site 
nor was there evidence of instability in the left ankle.  
Moreover, there was no evidence of swelling, discoloration, 
heat, crepitus, painful flare-ups, weakened movement, lack of 
normal endurance, excess fatigability, or incoordination.  
Indeed, there was no evidence that the residuals of the 
veteran's fractured left tibia and fibula were productive of 
any more than slight impairment.  Such findings more nearly 
reflect the criteria for a 10 percent rating for the 
residuals of his fractured left tibia and fibula.  
Accordingly, the preponderance of the evidence of record does 
not support a rating in excess of 10 percent rating for the 
residuals of his fractured left tibia and fibula.

Skin disorder due to exposure to Agent Orange.   The claimed 
skin disorder is rated analogously, under Diagnostic Code 
7899-7817 for dermatitis exfoliativa.  As noted above and 
without going into a discussion of the rating criteria 
involved, the Board notes that there is no currently 
diagnosed disorder of the veteran's skin.  

Nervous disorder.  The claimed nervous disorder is rated 
analogously, under Diagnostic Code 9499-9400 for a 
generalized anxiety disorder.  In February 1998 and December 
1999 VA mental examinations, the examiners noted no records 
of any hospitalization, psychiatric treatment, or pharmacy 
information on file.  No gross psychiatric disorders were 
found.  As no psychiatric disability has been identified the 
claimed disorder is properly rated as 0 percent disabling.

Residual eye injury.   The claimed residual eye injury is 
rated analogously, under Diagnostic Code 6099-6009.  Under 
Diagnostic Code 6009, an unhealed eye injury is evaluated 
from 10 percent to 100 percent based upon the extent of 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, with an additional 10 
percent added during the continuance of active pathology.  
The minimum evaluation during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2002). 

In a February 1998 VA examination, the veteran noted 
sustaining glass fragment wounds to his right eye requiring 
surgery in an automobile accident.  The examiner noted his 
eyes had normal ocular movement.  In a January 2000 VA eye 
examination he was determined to have corrected 20/20 vision.  
The diagnoses were corneal laceration healed in OS with 
posterior synchiae and correctopia; and refractive error.  As 
no current eye disability has been identified and the 
residuals of his injury are note to be healed, the claimed 
disorder is properly rated as 0 percent disabling.

Degenerative Arthritis, left knee.   The reports of the 
February 1998 and December 1999 VA examinations noted that x-
rays revealed degenerative arthritis, left knee joint.  There 
was a spur formation over the patella and degenerative 
changes over the intercondylor eminence with a lateral 
femoral condyle.  In the December 1999 VA examination the 
veteran complained of left knee joint pain.  He was able to 
squat, stoop, and walk on his toes and heels, and his gait 
was normal and he did not require any device or assistance in 
ambulation. 

The RO evaluated the veteran's arthritis of the left knee 
analogously under Diagnostic Code 5271 and assigned a 
noncompensable evaluation.  Under Diagnostic Code 5271, a 10 
percent evaluation requires moderate limitation of motion; 
and, a 20 percent evaluation is assigned where there is 
marked limitation of motion.  

Traumatic arthritis will be rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, x-rays revealed degenerative arthritis, left 
knee joint.  Weighing the evidence, the Board finds that the 
evidence supports a 10 percent rating, but no higher, for the 
nonservice connected arthritis of the left knee.  

Based on a review and analysis of the medical evidence as 
described above, the Board has concluded that the veteran's 
disabilities listed above combine to an evaluation of 40 
percent disabling.  

Here, the veteran served on active duty during the Vietnam 
War, and thus has wartime service.  The veteran is currently 
55 years old, has a high school education, and was last 
employed in February 1997 as a parts department supervisor.  
His disabilities include arterial hypertension, residuals of 
a lumbosacral fracture, L1, degenerative arthritis left knee, 
and residuals of a left leg fracture, each now evaluated as 
10 percent disabling.  He also is rated for a skin disorder, 
nervous condition, residual eye injury, each evaluated as 
noncompensable.  His total nonservice-connected disability 
evaluation was 40 percent.  However, the Board finds that 
there is no evidence that the veteran suffers from any 
unusual defect which would prevent the usual amount of 
success in overcoming his physical disabilities.  

The sole fact that the veteran is unemployed, or because he 
has difficult obtaining employment is not enough; the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Having reviewed the record, the Board is of the opinion that 
the veteran's ratable disabilities are not so disabling as to 
preclude all forms of substantially gainful employment.  The 
medical evidence is indicative of a relatively mild extent of 
Physical impairment as a result of his various ratable 
disabilities.  Specifically, the veteran's disabilities are 
not incapacitating and they have not required periods of 
hospitalization for evaluation and treatment.  The Board 
concludes that neither these disabilities, nor the additional 
noncompensable disabilities as claimed by the veteran, render 
him incapable of performing the physical or mental acts 
required by employment.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See Ortiz v. Principi, 274 F.3d 1361 (2001). 

There is no competent evidence of record which indicates that 
the veteran's ratable disabilities have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to service connection for a skin disability to 
include tinea corporis and neurodermatitis is denied.  
Entitlement to service connection for hypertension is denied.  
Entitlement to a compensable evaluation for a residual scar, 
GSW, left breast, is denied.  Entitlement to a nonservice 
connected pension under 38 C.F.R. § 3.321 (b)(2) is denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

